— In an action to recover damages, inter alia, for false arrest, the appeal is from an order of the Supreme *610Court, Westchester County (Dickinson, J.), entered April 1,1981, which, inter alia, denied defendant Village of Mount Kisco’s motion to dismiss the complaint. Order reversed, on the law, without costs or disbursements, and motion by appellant to dismiss the complaint as to it is granted. The traverse hearing revealed no evidence that the village Mayor, clerk or trustee (see CPLR 311, subd 6) “actually received” the notice of claim that was incorrectly served upon an administrative aide to the director of the Federally funded Office of Community Development (General Municipal Law, § 50-e, subd 3, par [c]). There was, therefore, noncompliance with section 50-e of the General Municipal Law. Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.